 1   YI LIN ZHENG, ESQ.
     Nevada Bar No. 1011
 2
     VEGAS GOLDEN LAW
 3   530 South Seventh St.
     Las Vegas, Nevada 89101
 4   Phone: 702-385-7170
 5   Momot.Zheng@gmail.com
     Attorney for Defendant
 6   MIGUEL CASTRO
 7

 8                              UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEVADA
 9

10
     UNITED STATES OF AMERICA,
11                                                       CASE NO: 2:19-cr-00295-GMN-NJK
                                  Plaintiff,
12                                                       STIPULATION TO MODIFY PRE-
13
                         vs.                             TRIAL RELEASE CONDITIONS TO
                                                         ALLOW INTERSTATE TRAVEL
14   MIGUEL CASTRO, ET AL,
15                                Defendant.
16

17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Timothy Taesong Finley, Trial Attorney for U.S.
19
     Department of Justice     Consumer Protection Branch, counsel for the United States of
20

21   America, and Yi Lin Zheng, Esq., counsel for Miguel Castro, that defendant Miguel Castro be

22   allowed to travel interstate between Nevada and California for the purposes of being able
23
     attend a business meeting with Tony Melara, the owner of Select Direct Enterprises at 11700
24
     Sterling Ave., Riverside, California 92503. The parties would respectfully request that the
25
                                                                                        release.
26

27          IT IS HEREBY STIPULATED AND AGREED UPON, by and between the parties

28   hereto, that the
 1   allow Defendant to travel between Nevada and California, on Sunday, May 30, 2021 and to
 2
     return to Nevada on Monday, May 31, 2021, provided that Defendant gives notice to his Pre-
 3
     Trial Services Officer prior to travel and notice upon return. Further, Defendant Pre-Trial
 4

 5   Services Officer reports that his is currently in good standing and has no opposition to the

 6   request to travel interstate.
 7
     STIPULATION entered by:                          STIPULATION entered by:
 8
     _________/s/__________________                   _________/s/___________________
 9   YI LIN ZHENG, ESQ.                               NICHOLAS A. TRUTANICH
10
     Nevada Bar No. 10811                             United States Attorney
     530 S. Seventh St.                               TIMOTHY FINLEY, Trial Attorney
11   Las Vegas, Nevada 89101                          U.S. Department of Justice
     Attorney for the Defendant                       Consumer Protection Branch
12
     MIGUEL CASTRO                                    PO Box 386
13                                                    Washington, DC 20044

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1                               UNITED STATES DISTRICT COURT
 2                                FOR THE DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,
 4                                                        CASE NO: 2:19-cr-00295-GMN-NJK
 5                               Plaintiff,
                                                          ORDER TO MODIFY PRE-TRIAL
 6                        vs.                             RELEASE CONDITIONS TO ALLOW
                                                          INTERSTATE TRAVEL
 7
     MIGUEL CASTRO, ET AL,
 8
                    Defendant.
 9

10
            Upon Stipulation of the parties:
11
            IT IS HEREBY ORDERED that
12

13   release conditions shall be modified to allow Defendant to travel between Nevada and

14   California, on Sunday, May 30, 2021 and to return to Nevada on Monday, May 31, 2021,
15
     provided that Defendant gives notice to his Pre-Trial Services Officer prior to travel and notice
16
     upon return.
17

18
                       25th day of May, 2021.
            DATED this ______
19

20

21                                      _______________________________________
                                        UNITED  STATES MAGISTRATE
                                        UNITED STATES   DISTRICT COURT
                                                                    JUDGEJUDGE
22

23

24

25

26

27

28
